     Case 2:14-cv-02787-KJM-KJN Document 24 Filed 12/22/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Scott Johnson,                                         No. 2: 14-cv-02787-KJM-KJN
12                             Plaintiff,                   ORDER
13           v.
14
     Jesus T. Hernandez,
15
                               Defendant.
16

17          On August 19, 2015, parties submitted a Joint Stipulation for Dismissal with prejudice

18   under Federal Rule of Civil Procedure 41(a)(1). ECF No. 19. On August 21, 2015, this court

19   granted that dismissal and ordered the case closed by Minute Order. ECF No. 21. Plaintiff Scott
20   Johnson now seeks for this court to enter judgment against defendant Jesus Hernandez for an

21   alleged violation of parties’ settlement agreement. ECF No. 22. But this court did not retain

22   jurisdiction to enforce the terms of the parties’ settlement agreement; in fact these settlement

23   terms were not even incorporated into the dismissal order. In light of this, the present action does

24   not fall within this court’s limited subject matter jurisdiction. See Kokkonen v. Guardian Life Ins.

25   Co. of Am., 511 U.S. 375, 381 (1994); cf. Collins v. Thompson, 8 F.3d 657, 659 (9th Cir. 1993).

26   Accordingly, plaintiff’s ex parte application is denied. This order resolves ECF No. 22.

27   DATED: December 22, 2020.



                                                      1
